DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filled 01/04/2022 has been entered. Claim 18 has been cancelled. Claims 1, 19 and 20 have been amended. Therefore, claims 1-17 and 19-20 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US (2012/0263561).
	In regards to claim 1 Li discloses:
	A ladder assembly (figs. 2, 3) for a vehicle, the ladder assembly comprising: 
a platform (see annotated drawings) having a thickness (either the thickness of the entire box of the truck shown in fig. 2 or thickness of the top layer of the box of the truck) defined between a top side (see annotated drawings) of the platform and an opposite bottom side (either bottom of the box of the truck or the bottom of the top layer of the box of the truck) of the platform; 
a ladder (5 & 11; note that while 5 and cross beams 11 are described as ladder rack, they have the same structure of a ladder and can be climbed in the same manner hence 5/11 is considered the claimed ladder) pivotally mounted adjacent the platform via mounts (7s), wherein the ladder is rotatable between a deployment position (shown in figs. 1C, 2, 3) and a storage position (shown in figs. 1A, 1E), the ladder has a length defined between a first end (top end of 5, 11) of the ladder and an opposite second end (bottom end) of the ladder, and, when the ladder is in the deployment position, the first end of the ladder extends outwardly away from the top side of the platform (as shown in figs. 1C, 2, 3) and the opposite second end of the ladder extends outwardly away from the opposite bottom side of the platform (as shown in figs. 1C, 2, 3); 
an actuation mechanism (4, 15; fig. 3) comprising a drive (4, 15) configured for linear movement from a first position (when rod 15 is retracted into cylinder 4) to a second position (shown in fig. 3; when rod 15 is extended out of cylinder 4); 
a rotational actuator (3; fig. 3; rotational at pivot 10 & 13) operatively connected to the ladder (at 8 & 12), wherein the drive of the actuation mechanism engages the rotational actuator such that linear movement of the drive from the first position to the second position rotates the rotational actuator to pivot the ladder about the mount (as described in claim 1 of Li and as seen in figures 1A-1C), and 
a ladder support (6) mountable to a top of the vehicle (as shown in fig. 3) and comprising an attachment portion (see annotated drawings) for attaching the ladder support to a roof of the vehicle (as shown in fig. 3), a support arm (see annotated drawings) for supporting the ladder when the ladder is disposed in the storage position, and alignment members (see annotated drawings) located on the support arm for aligning and holding the ladder during operation of the vehicle such that, when the ladder is 2disposed in the storage position, a portion or section of the ladder (see annotated drawings) engages the alignment members located on the support arm of the ladder support that is mountable to the top of the vehicle (as shown in the configuration of fig. 1E and annotated drawings below).

    PNG
    media_image1.png
    337
    614
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    423
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    410
    media_image4.png
    Greyscale

In regards to claim 2 Li discloses the drive is a linear actuator (linear cylinder 4, rod 15) and a portion of the linear actuator (15) is attached to a portion (9) of the rotational actuator (at 9; fig. 3).
	In regards to claim 3 Li discloses the linear actuator includes a ram (4).
	In regards to claim 4 Li discloses the ram is a pneumatic ram or a hydraulic ram (4 described as a hydraulic cylinder in paragraph [0028]).
	In regards to claim 6 Li discloses the rotational actuator is directly attached (at 12) to the ladder. 
	In regards to claim 7 Li discloses the rotational actuator includes a shaft (see annotated drawings below).

    PNG
    media_image5.png
    357
    590
    media_image5.png
    Greyscale

In regards to claim 8 Li discloses the shaft is rotatable when the drive of the actuation mechanism moves from the first position to the second position (per normal operation of the apparatus as described in claim 1; Li).
	In regards to claim 9 Li discloses the linear movement of the drive rotates the shaft (per normal operation of the apparatus as described in claim 1; Li).
	In regards to claim 10 Li discloses the shaft is attached to a rotational member (3).
	In regards to claim 11 Li discloses the rotation member is attached to a portion of the actuation mechanism (at 9; fig. 3).
	In regards to claim 12 Li discloses the rotation member is selected from the group consisting of a lever (lever 3), a pulley or gear, a cog and a pinion.
	In regards to claim 13 and since claim 13 depends from claim 7; it is here provided another rejection for claim 7 with an alternative interpretation; where in regards to claim 7 Li discloses the rotational actuator (3) includes a shaft (shaft between pivots 8 and 12). Consequently, and following this rejection/interpretation of claim 7: in regards to claim 13 Li discloses the shaft is directly attached to the ladder (fig. 3). 
	In regards to claim 14 Li discloses the ladder is pivotally mounted to at least one handrail mount (16).
	In regards to claim 15 Li discloses the ladder is connected to the at least one handrail mount via a pivot pin (center pin of 16).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US (2012/0263561).
	In regards to claim 19 Li discloses:
	A ladder assembly (figs. 2, 3) for a vehicle, the ladder assembly comprising: 
a mount (7s; fig. 2, 3) comprising a platform (see annotated drawings), wherein the platform has an entire height (either the height of the entire box of the truck shown in fig. 2 or height of the top layer of the box of the truck) defined between a top side (see annotated drawings) of the platform and an opposite bottom side (either bottom of the box of the truck or the bottom of the top layer of the box of the truck) of the platform; 
a ladder (5 & 11; note that while 5 and cross beams 11 are described as ladder rack, they have the same structure of a ladder and can be climbed in the same manner hence 5/11 is considered the claimed ladder) pivotally mounted to the mount (7s), wherein the ladder has an entire length defined between a first end (top end of 5, 11) of the ladder and an opposite second end (bottom end) of the ladder and is movable between a deployment position (shown in figs. 1C, 2, 3) and a storage position (shown in figs. 1A, 1E); 
a rotational actuator (3; fig. 3; rotational at pivot 10 & 13) operatively connected to the ladder; 
an actuation mechanism (4, 15; fig. 3) comprising a drive (4, 15) that engages the rotational actuator (as shown in fig. 3); and; 
a ladder support (6) mountable to a top of the vehicle (as shown in fig. 3) and comprising an attachment portion (see annotated drawings) for attaching the ladder support to a roof of the vehicle (as shown in fig. 3), a support arm (see annotated drawings) for supporting the ladder when the ladder is disposed in the storage position, and alignment members (see annotated drawings) located on the support arm for aligning and holding the ladder during operation of the vehicle such that, when the ladder is 2disposed in the storage position, a portion or section of the ladder (see annotated drawings) engages the alignment members located on the support arm of the ladder support that is mountable to the top of the vehicle (as shown in the configuration of fig. 1E and annotated drawings below);
wherein movement of the drive (4, 15) rotates the rotational actuator (3) and pivots the ladder to the deployment position or the storage position (as described in claim 1 of Li) and 
at least one selected from the rotational actuator and the actuation mechanism is disposed on the top side of the platform (both being disposed on the top as shown in fig. 3).


    PNG
    media_image1.png
    337
    614
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    423
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    410
    media_image4.png
    Greyscale






Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, US (2012/0263561).
In regards to claim 20 Li discloses:
	A ladder assembly (figs. 2, 3) for a vehicle, the ladder assembly comprising: 
a mount (7s; fig. 2, 3) comprising a platform (see annotated drawings), wherein the platform has an entire height (either the height of the entire box of the truck shown in fig. 2 or height of the top layer of the box of the truck) defined between opposing top and bottom surfaces of the platform (see annotated drawings and either bottom of the box of the truck or the bottom of the top layer of the box of the truck); 
a ladder (5 & 11; note that while 5 and cross beams 11 are described as ladder rack, they have the same structure of a ladder and can be climbed in the same manner hence 5/11 is considered the claimed ladder) pivotally mounted to the mount (7s), wherein the ladder has an entire length defined between opposing ends of the ladder (top and bottom ends of 5, 11) and is movable to a first position (shown in figs. 1C, 2, 3) such that the opposing ends of the ladder extend outwardly away from the opposing top and bottom surfaces of the platform (fig. 3); 
a rotational actuator (3; fig. 3; rotational at pivot 10 & 13) operatively connected to the ladder; 
a linear actuator (4, 15; fig. 3) engaging the rotational actuator (as shown in fig. 3); and 
a ladder support (6) mountable to a top of the vehicle (as shown in fig. 3) and comprising an attachment portion (see annotated drawings) for attaching the ladder support to a roof of the vehicle (as shown in fig. 3), a support arm (see annotated drawings) for supporting the ladder when the ladder is disposed in the storage position, and alignment members (see annotated drawings) located on the support arm for aligning and holding the ladder during operation of the vehicle such that, when the ladder is 2disposed in the storage position, a portion or section of the ladder (see annotated drawings) engages the alignment members located on the support arm of the ladder support that is mountable to the top of the vehicle (as shown in the configuration of fig. 1E and annotated drawings below);
wherein at least one of the rotational actuator and the linear actuator is disposed on the top surface of the platform (both being disposed on the top as shown in fig. 3).

    PNG
    media_image1.png
    337
    614
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    423
    477
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    717
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    410
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 2 above, and further in view of Morrow, US (9447637).
In regards to claim 5 Li does not disclose the liner actuator further includes a rack.
Morrow teaches the liner actuator (27) further includes a rack (22) (see annotated drawings below). 

    PNG
    media_image6.png
    339
    363
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    366
    354
    media_image7.png
    Greyscale

	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the rack design of the linear actuator of Morrow onto the linear actuator of Li in order to provide for a more controlled stepped movement of the actuator which results into a controlled pace/movement of the ladder/ladder rack. To clarify teaching the rack onto the linear actuator subsequently teaches gear 32 onto the rotational arm 3.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above.
In regards to claim 17 Li does not disclose the ladder has a first ladder section that is pivotally movable with respect to a second ladder section of the ladder.
Examiner takes Official Notice that ladder of two sections pivotable with respect to each other is old and well-known in the art. One of ordinary skill in the art before the effective filing date of the claimed invention, would have found it obvious utilize a two pivoting sectional ladder in place of the ladder of Li for the predictable result of having a longer ladder that can reach higher elevations while keeping compact for storage and during transporting. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 01/04/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634